Citation Nr: 0932048	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-27 714	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date, prior to June 17, 
2005, for a total evaluation of the Veteran's service-
connected hypertensive heart disease 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1964, during peacetime and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 2006 and March 2007 rating decisions 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO), which granted and continued 
entitlement to an increased evaluation of 100 percent 
disabling for the Veteran's service-connected hypertensive 
coronary artery disease, post myocardial infarction, 
disability, effective June 17, 2005.  The Veteran disagreed 
with the effective date of the total evaluation and 
subsequently perfected an appeal.    


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1961 to September 1964. 

2.  The Veteran died on December [redacted], 2007, while his appeal 
for entitlement to earlier effective date, prior to June 17, 
2005, for a total evaluation of the Veteran's service-
connected hypertensive heart disease, was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


